DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (hereinafter Yamamoto, US 2011/0251745 A1) in view of Najima (US 9,707,825 B2), further in view of Xu et al. (hereinafter Xu, US 8,836,288 B2).
For claim 1, Yamamoto discloses a battery heating system (Fig. 1 of Yamamoto discloses a battery heating system 1 – see Yamamoto, Fig. 1, paragraphs [0043]-[0044]), comprising a switch assembly connected to a battery pack (Fig. 1 of Yamamoto discloses switch assembly 39A connected to a battery pack BA – see Yamamoto, Fig. 1, paragraphs [0044] and [0055]), an inverter (Fig. 1 of Yamamoto discloses capacitor(s) C1/ CH, a converter 12A, an inverter 14 and a motor controller 30 which altogether constitute an inverter C1/CH,12A,14,30) connected to the switch assembly (Fig. 1 of Yamamoto discloses an inverter C1/CH,12A,14,30 connected to the switch assembly 39A via power supply line PL1A – see Yamamoto. Fig. 
the inverter comprises a first-phase bridge arm, a second-phase bridge arm and a third-phase bridge arm connected in parallel, wherein the first-phase bridge arm, the second-phase bridge arm and the third-phase bridge arm comprise respective upper bridge arms and lower bridge arms, each of the upper bridge arms and the lower bridge arms is provided with a switch module (Figs. 1-2 of Yamamoto disclose the inverter 14 comprises a first-phase bridge arm 15, a second-phase bridge arm 16 and a third-phase bridge arm 17 connected in parallel, wherein the first-phase bridge arm, the second-phase bridge arm and the third-phase bridge arm comprise respective upper bridge arms (Q3, D3),(Q5,D5),(Q7,D7) and lower bridge arms (Q4, D4),(Q6,D6),(Q8,D8), each of the upper bridge arms and the lower bridge arms is provided with a switch module (Q3,D3), (Q5,D5), (Q7,D7),  (Q4,D4), (Q6,D6), (Q8,D8) – see Yamamoto, Figs. 1-2, paragraphs [0074]-[0077]);
a first-phase input terminal, a second-phase input terminal and a third-phase input terminal of the motor are connected respectively to a connection point of the upper bridge arm and the lower bridge arm in the first-phase bridge arm, a connection point of the upper bridge arm and the lower bridge arm in the second-phrase bridge arm and a connection point of the upper bridge arm and the lower bridge arm in the third-phase bridge arm (Figs. 1 and 2 of Yamamoto disclose a first-phase input terminal UL, a second-phase input terminal VL and a third-phase input terminal WL of the motor MG1 are connected respectively to a connection point of the upper bridge arm (Q3,D3) and the lower bridge arm (Q4,D4) in the first-phase bridge arm 15 , a connection point of the upper bridge arm (Q5,D5) and the lower bridge arm (Q6,D6) in the second-phrase bridge arm 16 and a connection point of the upper bridge arm (Q7,D7) and the lower bridge arm (Q8,D8) in the third-phase bridge arm 17 – see Yamamoto, Figs. 1-2, paragraph [0079]); and
the motor controller 30 which outputs a control signal PWMI2 instructing inverter 14 to convert direct current voltage output from converters 12A, 12B to alternate current voltage for driving motor-generator MG1” (emphasis added), on paragraph [0068], lines 1-4, which implies that the motor controller 30 controls the inverter 14 by periodically turning on and off the 
Yamamoto and Najima disclose the switch module which is silent for being connected in parallel with a buffer module, and the buffer module is configured to protect the switch module.
However, Xu discloses the switch module which is connected in parallel with a buffer module, and the buffer module is configured to protect the switch module (Fig. 4 of Xu discloses the switch module 10 which is connected in parallel with a buffer module 220, and the buffer module 220 is configured to protect the switch module 10 – see Xu, Fig. 4, col. 5, lines 24-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Yamamoto in view of Najima to incorporate teaching of Xu for purpose of avoiding damage the switch module by voltage induced in Yamamoto’s motor windings.
For claim 2, Yamamoto in view of Najima, further in view of Xu disclose the battery heating system according to claim 1, wherein the inverter (C1/CH,12A,14,30) further comprises:
a supporting capacitor connected in parallel with the first-phase bridge arm (Figs. 1-2 of Yamamoto discloses a supporting capacitor C1/CH connected in parallel with the first-phase bridge arm 15).
For claim 5, Yamamoto in view of Najima, further in view of Xu disclose the battery heating system according to claim 1, wherein the switch module comprises a diode (Fig. 2 of Yamamoto discloses the switch module (Q3,D3; Q5,D5 and Q7,D7) which comprises a diode (Fig. 2 of Yamamoto discloses a diode D3-D8) ;
in terms of the switch module of the upper bridge arm, an anode of the diode is connected to the connection point of the upper bridge arm  and the lower bridge arm, and a cathode of the diode is located 
in terms of the switch module of the lower bridge arm, the anode of the diode is located between the lower bridge arm and a negative electrode of the battery pack, and the cathode of the diode is connected to the connection point of the upper bridge arm and the lower bridge arm (Figs. 1-2 of Yamamoto disclose, in terms of the switch module (Q4,D4; Q6,D6 and Q8,D8) of the lower bridge arm (Q4,D4; Q6,D6 or Q8,D8), the anode of the diode (D4/D6/D8) is located between the lower bridge arm (Q4,D4; Q6,D6 or Q8,D8) and a negative electrode of the battery pack BA via converter 12A and switch assembly 39A, and the cathode of the diode (D4/D6/D8) is connected to the connection point of the upper bridge arm and the lower bridge arm (Q3,D3 and Q4,D4/Q5,D5 and Q6,D6; and Q7,D7 and Q8, D8) – see Yamamoto, Figs. 1-2, paragraphs [0075]-[0077]).
For claim 6, Yamamoto in view of Najima, further in view of Xu disclose the battery heating system of claim 1, wherein the buffer module comprises a first resistor and a third capacitor (Fig. 4 of Xu discloses the buffer module 220 which comprises a first resistor R2 and a third capacitor C2 – see Xu, Fig. 4, col. 5, lines 29-31);
in terms of the buffer module connected in parallel with the switch module of the upper bridge arm, one terminal of the first resistor is located between the switch module of the upper bridge arm and a positive electrode of the battery pack, and the other terminal of the first resistor is connected to one terminal of the third capacitor, and the other terminal of the third capacitor is connected to the 
in terms of the buffer module connected in parallel with the switch module of the lower bridge arm, one terminal of the first resistor is connected to the connection point of the upper bridge arm and the lower bridge arm, and the other terminal of the first resistor is connected to one terminal of the third capacitor, and the other terminal of the third capacitor is located between the switch module of the lower bridge arm and a negative electrode of the battery pack (Figs. 1-2 of Yamamoto in view of Najima, further in view of Fig. 4 of Xu discloses each of Yamamoto’s switch modules connected in parallel with Xu’s buffer module 220 as shown in Fig. 4 of Xu, Wherein, Figs. 1-2 of Yamamoto in view of Xu’s Fig. 4 disclose, in terms of Xu’s buffer module 220 connected in parallel with the switch module (Xu’s switch module 10 and Yamamoto’s switch module (Q4,D4; Q6,D6 and Q8,D8)  of Yamamoto’s low bridge arm (Q4,D4; Q6,D6 or Q8,D8)), one terminal of Xu’s first resistor R2 is connected to the connection point of Yamamoto’s upper bridge arm and Yamamoto’s lower bridge arm (Q3,D3 and Q4,D4/Q5,D5 and Q6,D6; and Q7,D7 and Q8, D8), and the other terminal of Xu’s first resistor R2 is connected to one terminal of Xu’s third capacitor C2, and the other terminal of Xu’s third capacitor C2 is located between Yamamoto’s switch module 
For claim 7, Yamamoto in view of Najima, further in view of Xu disclose the battery heating system according to claim 6, wherein the first resistor has a resistance ranging from 0.1 ohm to 20 ohms, and the third capacitor has a capacitance ranging from 0.1 microfarads to 15 microfarads (Xu discloses the first resistor and third capacitor which are silent for having a resistance ranging from 0.1 ohm to 20 ohms and a capacitance ranging from 0.1 microfarads to 15 microfarads. However, the first resistor and third capacitor of Xu with any values of resistance and capacitance (any values of resistance and capacitance include a resistance ranging from 0.1 ohm to 20 ohms and capacitance ranging from 0.1 microfarads to 15 microfarads) can be used. Further, using resistor with a resistance ranging from 0.1 ohm to 20 ohms and capacitor with a capacitance ranging from 0.1 microfarads to 15 microfarads can protect switch module more efficiently. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the buffer module of Xu by using the first resistor has a resistance ranging from 0.1 ohm to 20 ohms, and the third capacitor has a capacitance ranging from 0.1 microfarads to 15 microfarads for purpose of suitability for the intended use).
For claim 8, Yamamoto in view of Najima, further in view of Xu disclose the battery heating system of claim 1, wherein the buffer module comprises a second resistor, a fourth capacitor and a second diode (Fig. 4 of Xu discloses the buffer module 220 which comprises a second resistor R2, a fourth capacitor C2 and a second diode D2);
in terms of the buffer module connected in parallel with the switch module of the upper bridge arm, one terminal of the second resistor is located between the switch module of the upper bridge arm and a positive electrode of the battery pack, the other terminal of the second resistor is connected to one terminal of the fourth capacitor, the other terminal of the fourth capacitor is connected to the connection 
in terms of the buffer module connected in parallel to the switch module of the lower bridge arm, one terminal of the second resistor is connected to the connection point of the upper bridge arm and the lower bridge arm, the other terminal of the second resistor is connected to one terminal of the fourth capacitor, the other terminal of the fourth capacitor is located between the switch module of the lower bridge arm and a negative electrode of the battery pack, the anode of the second diode is connected to one terminal of the second resistor and a cathode of the second diode is connected to the other terminal of the second resistor (Figs. 1-2 of Yamamoto in view of Fig. 4 of Xu discloses each of Yamamoto’s switch modules connected in parallel with Xu’s buffer module 220 as shown in Fig. 4 of Xu, Wherein, Figs. 1-2 of Yamamoto in view of Xu’s Fig. 4 disclose, in terms of Xu’s buffer module 220 connected in parallel with 
 For claim 9, Yamamoto in view of Najima, further in view of Xu disclose the battery heating system according to claim 8, wherein the second resistor has a resistance ranging from 0.1 ohm to 20 ohm, and the fourth capacitor has a capacitance ranging from 0.1 microfarad to 15 microfarad (Xu discloses the second resistor and fourth capacitor which are silent for having a resistance ranging from 0.1 ohm to 20 ohms and a capacitance ranging from 0.1 microfarads to 15 microfarads. However, the second resistor and fourth capacitor of Xu with any values of resistance and capacitance (any values of resistance and capacitance include a resistance ranging from 0.1 ohm to 20 ohms and a capacitance ranging from 0.1 microfarads to 15 microfarads) can be used. Further, using resistor with a resistance ranging from 0.1 ohm to 20 ohms and capacitor with capacitance ranging from 0.1 microfarads to 15 microfarads can protect switch module more efficiently. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the buffer module of Xu by using the second resistor has a resistance ranging from 0.1 ohm to 20 ohms, and the fourth capacitor has a capacitance ranging from 0.1 microfarads to 15 microfarads for purpose of suitability for the intended use).
For claim 10, Yamamoto in view of Najima, further in view of Xu disclose the battery heating system according to claim 1, wherein the switch assembly comprises a main positive switch connected to a positive electrode of the battery pack and/or a main negative switch connected to a negative electrode of the battery pack (Fig. 1 of Yamamoto discloses the switch assembly 39A comprises a main positive switch SMR2 connected to a positive electrode of the battery pack BA and/or a main negative switch SMR3 connected to a negative electrode of the battery pack BA – see Yamamoto, Fig. 1, paragraph [0055]).
For claim 11, Yamamoto in view of Najima, further in view of Xu disclose the battery heating system according to claim 1, further comprising a safety module provided between a positive electrode of the battery pack and the switch assembly, wherein the safety module is configured to disconnect a connection of the battery pack from the battery heating system (Fig. 1 of Yamamoto discloses a safety module (SMR1 and R) provided between a positive electrode of the battery pack BA and the switch assembly SMR2, wherein the safety module (SMR1 and R) is configured to disconnect a connection of the battery pack BA from the battery heating system 1 – see Yamamoto, Fig. 1, paragraphs [0055]-[0056]. It is noted that the battery pack BA disconnects from the battery heating system 1 when both relays SMR1 and SMR2 are opened).
For claim 12, Yamamoto in view of Najima, further in view of Xu disclose the battery heating system according to claim 1, further comprising a current sensor provided between a negative electrode of the battery pack and the switch assembly, wherein the current sensor is configured to collect currents (Fig. 1 of Yamamoto discloses a current sensor 9A provided between a negative electrode of the battery pack BA and the switch assembly 39A, wherein the current sensor 9A is configured to collect currents IA to the motor controller 30 – see Yamamoto. Fig. 1, paragraph [0057]).
For claim 13, Yamamoto in view of Najima, further in view of Xu disclose the battery heating system according to claim 1, further comprising a battery management module configured to send a .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (hereinafter Yamamoto, US 2011/0251745 A1) in view of Najima (US 9,707,825 B2), Xu et al. (hereinafter Xu, US 8,836,288 B2), Harper et al. (hereinafter Harper, US 10,256,626 B2), further in view of Peng (US 2003/0231518 A1).
For claim 3, Yamamoto in view of Najima, further in view of Xu disclose all limitations as applied in claim 1 above. Yamamoto in view of Xu disclose the battery heating system which does not comprise a Z-source network circuit located between the switch assembly and the inverter, wherein the Z-source network circuit is configured to disconnect a circuit in which the inverter and the battery pack are contained in the case that the switch module of the upper bridge arm and the switch module of the lower bridge arm of any bridge arm among the first-phase bridge arm, the second-phase bridge arm and the third-phase bridge arm are turned on at the same time. 
However, Harper discloses the battery heating system which comprises a Z-source network circuit located between the switch assembly and the inverter (Figs. 1-2 of Harper discloses a Z-source network circuit located between the capacitor 21 and the inverter 5), wherein the Z-source network circuit is configured to disconnect a circuit in which the inverter and the battery pack are contained in the case that the switch module of the upper bridge arm and the switch module of the lower bridge arm of any bridge arm among the first-phase bridge arm, the second-phase bridge arm and the third-phase bridge arm are turned on at the same time (see Harper, col. 3, lines 54-61. It is noted that Harper discloses “short circuited” (see Harper, col. 3, line 55-61) which does not specifically indicate the switch module of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Yamamoto in view of Najima and Xu to incorporate teaching of Harper in view of Peng for purpose of suppressing voltage transients occurring across the positive and negative output terminals which the input terminals of the inverter.
For claim 4, Yamamoto in view of Najima, Xu, Harper, further in view of Peng disclose the battery heating system according to claim 3, wherein the Z-source network circuit comprises a first diode, a first inductor, a first capacitor, a second inductor and a second capacitor (Fig. 2 of Harper discloses the Z-source network circuit 20 which comprises a first diode 22, a first inductor 25, a first capacitor 24, a second inductor 26 and a second capacitor 23);

the other terminal of the first inductor is connected to one terminal of the second capacitor and the inverter (Figs. 1-2 of Harper disclose the other terminal of the first inductor 25 is connected to one terminal of the second capacitor 23 and the inverter 5 -- see Harper, Figs. 1-2, col. 2, lines 59-61 and col. 3, lines 54-61);
the other terminal of the first capacitor is connected to the other terminal of the second inductor and the inverter (Figs. 1-2 of Harper disclose the other terminal of the first capacitor 24 is connected to the other terminal of the second inductor 26 and the inverter 5 -- see Harper, Figs. 1-2, col. 2, lines 59-61 and col. 3, lines 54-61);
one terminal of the second inductor is connected to a negative electrode of the battery pack and the other terminal of the second capacitor, and the other terminal of the second inductor is connected to the inverter (Figs. 1-2 of Harper disclose one terminal of the second inductor 26 is connected to a negative electrode of the battery pack 2 and the other terminal of the second capacitor 23, and the other terminal of the second inductor 26 is connected to the inverter 5 -- see Harper, Figs. 1-2, col. 2, lines 59-61 and col. 3, lines 54-61);
the one terminal of the second capacitor is connected to the inverter (Figs. 1-2 of Harper disclose the one terminal of the second capacitor 23 is connected to the inverter 5 -- see Harper, Figs. 1-2, col. 2, lines 59-61 and col. 3, lines 54-61).
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 
Applicant's argument:
In Remark, on page 9, lines 3-4, the applicant argues that "Yamamoto does not disclose or suggest how to implement a control of the bridge arms of the inverter to achieve the conventions".
Examiner's response:
As previous explanation in claim 1 above, Yamamoto discloses  “the motor controller 30 which outputs a control signal PWMI2 instructing inverter 14 to convert direct current voltage output from converters 12A, 12B to alternate current voltage for driving motor-generator MG1” which is silent for disclosing how to implement a control of the bridge arms of the inverter. However, Najima discloses how to implement a control of the bridge arms of the inverter as claimed in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846